DETAILED ACTION
Claims 1-20 are pending examination in this Office action.
Claims 1, 8 and 15 are independent.
This Office action is non-final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-12, and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 8 and 15 recite: receiving fan duty information associated with a fan of a computing device; determining a safe fan speed associated with the fan using the received fan duty information; receiving a current fan speed associated with the fan; generating a fan safety inference using the current fan speed and the safe fan speed, wherein generating the fan safety inference comprises comparing the current fan speed with the safe fan speed; and generating a maintenance warning when the fan safety inference is indicative of an unsafe condition, wherein the warning is usable to initiate replacement of the fan.  All of these steps, under their broadest reasonable interpretation may be performed mentally or by a human with the aid of pen and paper.  For instance, the steps amount to receiving data (fan speed and duty information), generating 
This judicial exception is not integrated into a practical application.  The limitations describe receiving information related to safe fan speeds and fan duty information and issuing a warning that is usable to initiate replacement of the fan.  The inclusion of information related to safe fan speeds and duty information merely restricts the field of use of the invention and is not sufficient to integrate the abstract idea into a practical application.  See MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, limitation of the data to fan speed and duty cycle along with the warning that is usable to replace a fan does no more than merely restricts the field of use of the invention and is not sufficient to amount to significantly more than the abstract idea.  See MPEP 2106.05(h).
Consequently claims 1, 8 and 15 are not patent eligible.

Claims 2, 9 and 16 further recite the fan safety inference is indicative of the unsafe condition when the current fan speed is lower than the safe speed. The additional description of the fan safety inference merely restricts the field of use of the safety inference and is not sufficient to integrate the abstract idea into a practical idea or amount to significantly more than the abstract idea.  Consequently, the claims are not patent eligible.

Claims 3, 10 and 17 are directed to determining the safe fan speed includes applying received information to a look up table.  One of ordinary skill in the art could apply data to a look up table using either a mental process or pen and paper.  Consequently, the limitations in claim 3, 10 and 17 amount to an abstract idea (belonging to the mental processes grouping of abstract ideas).  The claims are not patent eligible.

Claims 4, 11 and 18 further recite receiving the fan duty information through a network interface. The network interface is an additional element, but does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself.  Specifically, the network interface is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  MPEP 2106.05(b)(f).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  Similarly, the additional element does not amount to significantly more than the abstract idea itself.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claims 5, 7, 12, 14 and 19 recite: outputting a visual indication of a relative location of the fan within the computing device and/or appending a maintenance list with an instruction to replace the fan.
Appending a maintenance list with an instruction to replace a fan is itself an abstract idea falling within the mental processes grouping of abstract ideas.  Generating and providing a list or instruction, under its broadest reasonable interpretation is capable of being performed 

Examiner notes that claims 6, 13 and 20 are patent eligible.  Claims 6, 13 and 20 recite, in part: “taking a mitigation action that includes adjusting a fan duty used to drive the fan or an alternate fan of the computing device”.  This elements amount to significantly more than the abstract idea itself.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7-9, 11, 12, 14-16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kelly, et al. (US Patent Publication 2017/0350403 A1).
Regarding claim 1, Kelly teaches a system [Fig 1], comprising one or more data processors [0028, Fig 1]; and a non-transitory computer-readable storage medium [0035, Fig 1] containing instructions which, when executed on the one or more data processors, cause the one or more data processors to perform operations including: 
receiving fan duty information associated with a fan of a computing device [0103; fan speed is recorded at a given duty cycle] [0029; fan control logic 112 may be configured to control a speed of each fan by varying the duty cycle of a PWM signal that is provided to each fan] [0073; fan information may include, for example and without limitation, a fan operative voltage . . . and PWM control input signal characteristics]; 
determining a safe fan speed associated with the fan using the received fan duty information [0092-0093] [0094; a logical fan may be configured to provide fan speed information for a given duty cycle setting and this fan speed information may be used to determine a reference characteristic for a given fan group . . . a fan group may comprise only a single physical fan] [0097; the reference characteristic may be an expected fan speed at a given PWM duty cycle]; 
receiving a current fan speed associated with the fan [0103-0104; a fan may be identified as a problem fan because it has a fan speed at a given duty cycle that is lower or higher than a reference fan speed by an amount that exceeds the measure of tolerance associated with the reference fan speed]; 
generating a fan safety inference using the current fan speed and the safe fan speed, wherein generating the fan safety inference comprises comparing the current fan speed with the safe fan speed [0103-0104] [0117; once a problem fan has been identified, a notification may be generated that at least identifies the problem fan and the notification may be delivered to one or more users so that it can be replaced] [Fig 8, Steps 808 and 810; determine through monitoring one or more performance characteristics of the fans and identify a problem fan that has at least one performance characteristic that differs from a corresponding reference characteristic]; and 
generating a maintenance warning when the fan safety inference is indicative of an unsafe condition, wherein the warning is usable to initiate replacement of the fan [0033, 0039; fan failure detection and reporting logic is configured to detect problem fans and to report such fans so that the problem fan(s) can be serviced or replaced] [0117; once a problem fan has been identified, a notification may be generated that at least identifies the problem fan and the notification may be delivered to one or more users so that it can be replaced].

Kelly teaches:
[0092] At step 706, one or more reference characteristics are established for the fan group based on the performance characteristics determined during step 704. As noted above, a reference characteristic is a characteristic that is used as a standard or benchmark for determining whether each fan in the fan group is operating as expected or not.

[0093] In an embodiment, a reference characteristic is determined by comparing and/or combining performance characteristics for multiple fans within a given fan group. For example and without limitation, a reference maximum fan speed for a fan group may be determined by comparing information for some or all of the fans in the fan group to determine which fan has the greatest maximum fan speed and then using that greatest maximum fan speed as the reference maximum fan speed for the fan group. As another example, a reference maximum fan speed for the fan group may be determined by calculating an average or median maximum fan speed for some or all of the fans in the fan group and then using that average or median value as the reference maximum fan speed for the fan group. Similar comparison-based or combination-based approaches may be used to determine a reference fan speed at a given duty cycle for the fan group, a reference ramp-up time for the fan group, or a reference ramp-down time for the fan group.

[0103] For example, a fan may be identified as a problem fan because it has a maximum fan speed or a fan speed at a given duty cycle that is lower than a reference fan speed by an amount that exceeds the measure of tolerance associated with the reference fan speed. This may indicate, for example, a fan motor that is failing or wearing out.	

[0104] In another example, a fan may be identified as a problem fan  because it has a maximum fan speed or a fan speed at a given duty cycle that is greater than a reference fan speed by an amount that exceeds the measure of tolerance associated with the reference fan speed. This may indicate, for example, a loss of lubricant and thus impending burn-out, or that an improper fan has been installed.

Emphasis added by Examiner.

Regarding claim 2, Kelly teaches the system of claim 1, wherein the fan safety inference is indicative of the unsafe condition when the current fan speed is lower than the safe fan speed [0103; a fan may be identified as a problem fan because it has a fan speed at a given duty cycle that is lower than a reference fan speed by an amount that exceeds the measure of tolerance associated with the reference fan speed].
Regarding claim 4, Kelly teaches the system of claim 1, wherein receiving the fan duty information associated with the fan of the computing device comprises receiving the fan duty information through a network interface [0039, Fig 1; fan management system is connected to a computing device 106 and computing device 108 via one or more networks 104].
Regarding claim 5, Kelly teaches the system of claim 1, wherein the operations further comprise transmitting the maintenance warning to the computing device, wherein the maintenance warning, when received by the computing device, causes the computing device to output a visual indication of a relative location of the fan within the computing device [0118; A report or notification about a problem fan may include a variety of information. This information may include, for example, and without limitation, an identifier of the problem fan, an identifier of a server, chassis, rack, and/or data center zone within which the fan is located, operational data about the fan, an indication of when the operational data about the fan was obtained, an identification of which measures of tolerance were exceeded by the problem fan (and for which reference characteristics), an indication of the amount by which the problem fan exceeded a measure of tolerance, or the like] [0119; A wide of variety of different automated methods may be used to convey information about a problem fan to a user. For example, such information may be published in a report that is printed or delivered to a user terminal. As another example, such information may be sent to a user device via text message, e-mail message, or alert. Such information may also be delivered to a user via a data center management application installed on or accessed from a user device. Still other methods may be used].
Regarding claim 7, Kelly teaches the system of claim 1, wherein the maintenance warning, when generated, causes a maintenance task list to be appended with an instruction to replace the fan [0033, 0039; fan failure detection and reporting logic is configured to detect problem fans and to report such fans so that the problem fan(s) can be serviced or replaced] [0117; once a problem fan has been identified, a notification may be generated that at least identifies the problem fan and the notification may be delivered to one or more users so that it can be replaced].
Regarding claim 8, Kelly teaches a computer-implemented method, comprising:
receiving fan duty information associated with a fan of a computing device [0103; fan speed is recorded at a given duty cycle] [0029; fan control logic 112 may be configured to control a speed of each fan by varying the duty cycle of a PWM signal that is provided to each fan] [0073; fan information may include, for example and without limitation, a fan operative voltage . . . and PWM control input signal characteristics];
determining a safe fan speed associated with the fan using the received fan duty information [0092-0093] [0094; a logical fan may be configured to provide fan speed information for a given duty cycle setting and this fan speed information may be used to determine a reference characteristic for a given fan group . . . a fan group may comprise only a single physical fan] [0097; the reference characteristic may be an expected fan speed at a given PWM duty cycle];
receiving a current fan speed associated with the fan  [0103-0104; a fan may be identified as a problem fan because it has a fan speed at a given duty cycle that is lower or higher than a reference fan speed by an amount that exceeds the measure of tolerance associated with the reference fan speed]; 
generating a fan safety inference using the current fan speed and the safe fan speed, wherein generating the fan safety inference comprises comparing the current fan speed with the safe fan speed [0103-0104] [0117; once a problem fan has been identified, a notification may be generated that at least identifies the problem fan and the notification may be delivered to one or more users so that it can be replaced] [Fig 8, Steps 808 and 810; determine through monitoring one or more performance characteristics of the fans and identify a problem fan that has at least one performance characteristic that differs from a corresponding reference characteristic]; and 
generating a maintenance warning when the fan safety inference is indicative of an unsafe condition, wherein the warning is usable to initiate replacement of the fan [0033, 0039; fan failure detection and reporting logic is configured to detect problem fans and to report such fans so that the problem fan(s) can be serviced or replaced] [0117; once a problem fan has been identified, a notification may be generated that at least identifies the problem fan and the notification may be delivered to one or more users so that it can be replaced].

Claims 11 and 18 are directed to a method and computer program product respectively having substantially the same limitations as claim 4 and are rejected for the same reasons.
Claim 12 is directed to a method having substantially the same limitations as claim 5 and are rejected for the same reasons.
Claim 14 is directed to a method having substantially the same limitations as claim 7 and are rejected for the same reasons.
Regarding claim 15, Kelly teaches a computer-program product tangibly embodied in a non-transitory machine-readable storage medium [0129], including instructions configured to cause a data processing apparatus to perform operations including:
receiving fan duty information associated with a fan of a computing device [0103; fan speed is recorded at a given duty cycle] [0029; fan control logic 112 may be configured to control a speed of each fan by varying the duty cycle of a PWM signal that is provided to each fan] [0073; fan information may include, for example and without limitation, a fan operative voltage . . . and PWM control input signal characteristics]; 
determining a safe fan speed associated with the fan using the received fan duty information [0092-0093] [0094; a logical fan may be configured to provide fan speed information for a given duty cycle setting and this fan speed information may be used to determine a reference characteristic for a given fan group . . . a fan group may comprise only a single physical fan] [0097; the reference characteristic may be an expected fan speed at a given PWM duty cycle]; 
receiving a current fan speed associated with the fan [0103-0104; a fan may be identified as a problem fan because it has a fan speed at a given duty cycle that is lower or higher than a reference fan speed by an amount that exceeds the measure of tolerance associated with the reference fan speed]; 
generating a fan safety inference using the current fan speed and the safe fan speed, wherein generating the fan safety inference comprises comparing the current fan speed with the safe fan speed  [0103-0104] [0117; once a problem fan has been identified, a notification may be generated that at least identifies the problem fan and the notification may be delivered to one or more users so that it can be replaced] [Fig 8, Steps 808 and 810; determine through monitoring one or more performance characteristics of the fans and identify a problem fan that has at least one performance characteristic that differs from a corresponding reference characteristic]; and 
generating a maintenance warning when the fan safety inference is indicative of an unsafe condition, wherein the warning is usable to initiate replacement of the fan [0033, 0039; fan failure detection and reporting logic is configured to detect problem fans and to report such fans so that the problem fan(s) can be serviced or replaced] [0117; once a problem fan has been identified, a notification may be generated that at least identifies the problem fan and the notification may be delivered to one or more users so that it can be replaced].
Regarding claim 9, Kelly teaches the computer-program product of claim 15, wherein the operations further comprise transmitting the maintenance warning to the [0118; A report or notification about a problem fan may include a variety of information. This information may include, for example, and without limitation, an identifier of the problem fan, an identifier of a server, chassis, rack, and/or data center zone within which the fan is located, operational data about the fan, an indication of when the operational data about the fan was obtained, an identification of which measures of tolerance were exceeded by the problem fan (and for which reference characteristics), an indication of the amount by which the problem fan exceeded a measure of tolerance, or the like] [0119; A wide of variety of different automated methods may be used to convey information about a problem fan to a user. For example, such information may be published in a report that is printed or delivered to a user terminal. As another example, such information may be sent to a user device via text message, e-mail message, or alert. Such information may also be delivered to a user via a data center management application installed on or accessed from a user device. Still other methods may be used], and 
wherein the maintenance warning, when generated, causes a maintenance task list to be appended with an instruction to replace the fan [0033, 0039; fan failure detection and reporting logic is configured to detect problem fans and to report such fans so that the problem fan(s) can be serviced or replaced] [0117; once a problem fan has been identified, a notification may be generated that at least identifies the problem fan and the notification may be delivered to one or more users so that it can be replaced].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly, et al. (US Patent Publication 2017/0350403 A1) in view of Reddy, et al. (US Patent Publication 2010/0094593 A1).
Regarding claim 3, Kelly teaches the system of claim 1, and further teaches wherein determining the safe fan speed comprises applying the received fan duty  [0035; To perform this process, fan grouping logic 118 may reference fan information 122 that is stored in a memory that is included within or is otherwise accessible to fan management system 102].  Kelly teaches storing the fan information in a memory, but may not explicitly teach storing the fan information in a look up table.
Reddy teaches another system for predicting fan wear-out and impending failure and further teaches wherein determining the safe fan speed comprises applying the received fan duty information to a lookup table to identify a safe fan speed [0006, 0008; a lookup table contains expected fan speeds at given duty cycles and a processor compares a measured fan speed at a given duty cycle with an expected fan speed at the given duty cycle] [0020, Fig 3; lookup table 260 contains expected fan speeds].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Kelly and Reddy.  Kelly teaches a system and method for generating safe fan speeds (reference speeds) at different duty cycles for fans and thereafter monitoring one or more fans to ensure that the fans remain within a tolerance of the reference speeds.  When a fan exceeds the tolerance from the reference speed, Kelly teaches to generate an alert to a user to take an action to prevent damage to the system such as performing service on the fan or replacing the fan.  Reddy is similarly directed to a system for ensuring the stability of a system by protecting the system against a failing fan.  Reddy similarly teaches creating expected speeds to compare with current speeds to determine if a fan is operating at an unexpected (unsafe) speed.  One of ordinary skill in the art would be motivated to store to reference 
Claims 10 and 17 are directed to a method and computer program product respectively having substantially the same limitations as claim 3 and are rejected for the same reasons.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Kelly and Reddy for the same reasons as disclosed above.

Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly, et al. (US Patent Publication 2017/0350403 A1) in view of Tseng, et al. (US Patent Publication 2019/0219061 A1).
Regarding claim 6, Kelly teaches the system of claim 1, wherein the operations further comprise taking a mitigation action when the fan safety inference is indicative of an unsafe condition, but may not explicitly teach wherein taking the mitigation action includes adjusting a fan duty used to drive the fan or an alternate fan of the computing device.
Kelly teaches servicing the fan, but may not explicitly teach adjusting a duty cycle as a mitigation action. Tseng teaches another system for monitoring and predict fan failures and further teaches taking a mitigation action when the fan safety inference is indicative of an unsafe condition, wherein taking the mitigation action includes adjusting a fan duty used to drive the fan or an alternate fan of the computing device [0035; the first control unit adjusts a duty cycle of each upper-bridge switch of the assembly 104A or duty cycle of each lower-bridge switch of the lower-bridge switch assembly 104B by adjusting the first control signal, thereby adjusting the rotation speed of the first fan unit 106] [0039; When the second control unit 202 receives the first warning signal Sw1 and the second control unit 202 confirms that the second warning signal Sw2 is not outputted therefrom by the self-detecting, it means that the second control unit 202 realizes that the first fan module 10 is failed and the second fan module 20 is not failed.  At this condition, since only the rear fan, namely the second fan unit 206 normally operates, the second control unit 202 adjusts the second control signal Sc2 outputted to the second drive unit 204 to control the duty cycles of the upper-bridge switches of the upper-bridge switch assembly 204A or the duty cycles of the lower-bridge switches of the lower-bridge switch assembly 204B, thereby increasing the rotation speed of the second fan unit 206.  Therefore, when the rotation speed of the second fan unit 206 is increased, the pressure-flow characteristic of the second fan unit 206 is enhanced to achieve the backup function under the module 10].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Kelly and Tseng.  Kelly teaches a system and method for generating safe fan speeds (reference speeds) at different duty cycles for fans and thereafter monitoring one or more fans to ensure that the fans remain within a tolerance of the reference speeds.  When a fan exceeds the tolerance from the reference speed, Kelly teaches to generate an alert to a user to take an action to prevent damage to the system such as performing service on the fan or replacing the fan.  Tseng is similarly directed to a system for ensuring the stability of a system by 
Claims 13 and 20 are directed to a method and computer program product having substantially the same limitations as claim 6 and are rejected for the same reasons.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Kelly and Tseng for the same reasons as disclosed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Bhatia, et al. (US Patent Publication 2018/0373300 A1), teaches another system for predictively monitoring the status of a fan by creating known safe speeds for a fan at different duty cycles and then comparing a current speed to the known safe speeds [0012, 0013, 0024, 0029]

Blake (US Patent Publication 2003/0234630 A1), teaches assessing an appropriate fan speed for a fan based on reference duty cycles [0014; fan speed is roughly linearly related to PWM duty cycle] [0045; there is a linear relationship between the duty cycle of the fan drive pulse train appearing at the fan controller output 104 and the speed of the fan.  The duty cycle of this drive voltage at the output is applied to the base of a transistor in the ground side of the fan circuit] [0062; there are a number of appropriate methods to arrive at the appropriate fan speed for a given temperature . . .one technique allows for fan drive duty cycles ranging from about 33% to 100%]

Gross, et al. (US Patent Publication 2020/0241520 A1), teaches a system for estimating the remaining life of cooling fans based on a wear-out index analysis [Abstract]

Grenz, et al. (US Patent 6,407,672 B1), teaches an adaptive CPU cooling fan speed and monitoring device that monitors a fan speed in real time to ensure that it does not go outside of a predetermined tolerance and enter an unsafe condition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150. The examiner can normally be reached M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        17 November 2021